                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK


 SCOTT GRAUMAN, individually and on behalf of
 all others similarly situated,
                                                    Civil Action No. 2:20-cv-03152-ENV-AKT
                          Plaintiff,

        v.

 EQUIFAX INFORMATION SERVICES, LLC,
 TRANS UNION, LLC., and VANTAGESCORE
 SOLUTIONS LLC,

                          Defendants.




       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF TRANS UNION, LLC
                             WITHOUT PREJUDICE


Dated: January 15, 2021                 BURSOR & FISHER, P.A.
                                        Philip L. Fraietta
                                        888 Seventh Avenue
                                        New York, NY 10019
                                        Telephone: (646) 837-7150
                                        Facsimile: (212) 989-9163
                                        Email: pfraietta@bursor.com

                                        Attorneys for Plaintiff

                                        [Additional counsel listed on signature page]
       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) Plaintiff Scott Grauman

hereby dismisses, without prejudice, all claims against Trans Union, LLC only.


Dated: January 15, 2021                     Respectfully submitted,

                                            BURSOR & FISHER, P.A.

                                            By:        /s/ Philip L. Fraietta
                                                          Philip L. Fraietta

                                            Philip L. Fraietta
                                            888 Seventh Avenue
                                            New York, NY 10019
                                            Telephone: (646) 837-7410
                                            Facsimile: (212) 989-9163
                                            Email: pfraietta@bursor.com

                                            BURSOR & FISHER, P.A.
                                            Brittany S. Scott (Pro Hac Vice)
                                            1990 N. California Blvd., Suite 940
                                            Walnut Creek, CA 94596
                                            Telephone: (925) 300-4455
                                            Facsimile: (925) 407-2700
                                            E-Mail: bscott@bursor.com

                                            BARBAT, MANSOUR, SUCIU & TOMINA
                                            PLLC
                                            Nick Suciu III (Pro Hac Vice)
                                            6905 Telegraph Rd., Suite 115
                                            Bloomfield Hills, MI 48301
                                            Telephone: (313) 303-3472
                                            E-Mail: nicksuciu@bmslawyer.com

                                            Attorneys for Plaintiff




          1/19/2021

   /s/ Eric N. Vitaliano




                                               1
